DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,388,972 to Calhoun et al. (Calhoun hereinafter).
Regarding claim 1, Calhoun teaches a (first) tube pump (10) including a first accommodating portion (78) that has a first inner circumferential surface (42) on which a first tube (110) with flexibility is disposed in an arc shape (see Fig. 5) around a first rotational axis (e.g. at 18), a first roller portion (24) accommodated in the accommodating portion (78), and rotates around the axis, a first insertion groove (50) being formed in the accommodating portion extending along an axial direction, and a tube holding member (144) in the first accommodating portion (see col. 6, ln. 49-63).  Calhoun further teaches that a shape of the tube holding member corresponds to the first insertion groove, and that the first pump further includes a second fitting on the first tube which is of a different size than the first in order to force a single orientation of the tube during orientation (col. 2, ln. 35-49).  Furthermore, Calhoun teaches first and second wall portions (see e.g. Fig. 11C on the left and ride sides of the tube member) capable of holding the tube in a pinched state. Calhoun does not teach a second pump having the same limitations, but it has been held that the mere duplication of parts is not a patentable distinction (See MPEP 2144.04 VI. B).  Accordingly, as the mere duplication of the pump of Calhoun would have resulted in the invention of claim 1, it would have been obvious to one of ordinary skill in the art to perform such duplication.  In such a duplicated pump, it would have been obvious to vary the shape and/or size of the four fittings so that only one orientation of each tube is possible per the teachings of Calhoun (col. 2, ln. 35-49).  Alternately, even if the pumps were identical, i.e. of the same nominal dimensions, Calhoun teaches that one of the fittings of the first pump is of a different size than the other.  As such, it would be of different size than the corresponding other fitting of the second, identical pump, even though it would be the same size as the matching fitting.  
Regarding claim 3, Calhoun teaches that each insertion groove have differing dimensions (col. 2, ln. 35-49).  Calhoun does not explicitly teach that widths are different.  However as width is one of a few dimensions, it would have been obvious to try differences in width as a way of providing the single orientation of operable insertion taught by Calhoun.
Regarding claim 4, first insertion groove (50) has a same shape in each axial location (e.g. as in Figs. 1 and 3A) while the second pump may have a groove with differing axial shapes (e.g. Figs. 8).
Regarding claim 5, the provision of identification information on an otherwise obvious product constitutes nonfunctional printed matter which does not patentably distinguish the claimed invention (MPEP 2112.01).  Additionally, the examiner takes Official Notice that it is known to print identifying information on specific medical implements.  The examiner bases this assumption on the widespread nature of the practice in hospitals across the country over the last several decades.  Accordingly, it would have been obvious to provide such information for the purpose of identifying the elements used in treating a patient or the like.  The examiner notes that this holding was not traversed by the applicant in the reply filed on 29 November 2022.
Regarding claim 6, inasmuch as the pumps taught by Calhoun necessarily accelerate from stop through a range of angular speeds, the act of two such pumps having identical running speeds being started at different times would satisfy this limitation.  Accordingly, since the limitation is a functional limitation which the prior art is capable of meeting, the invention of claim 6 is also obvious.

Response to Arguments
Applicant's arguments filed 29 November 2022 have been fully considered but they are not persuasive.
With respect to the argument that the fitting (112) does not constitute a first tube holding member, the examiner has above clarified the mapping of the elements of the claimed invention against the teachings of Calhoun.  Essentially, as Calhoun teaches that a hard plastic piece (144) may be added to a tube fitting (e.g. 132’), the hard piece is analogous to the claimed tube holding member.  As such, Calhoun clearly teaches the elements of claim 1 as discussed above, and is therefore considered to provide basis for a prima facie case of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        14 December 2022